Citation Nr: 1315688	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  10-24 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc and joint disease.

2.  Entitlement to service connection for bilateral leg condition, claimed as secondary to lumbar spine degenerative disc and joint disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty for training from February 1964 to August 1964 and additional periods of reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board previously remanded this matter in November 2012 in order to afford the Veteran a videoconference hearing.  In March 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  


FINDINGS OF FACT

1.  The weight of the competent and probative evidence is against a finding that the Veteran's current lumbar spine disorder, diagnosed as degenerative changes of the lumbar spine, is attributable to an event, injury, or disease during ACDUTRA service nor as a result of an injury during INACDUTRA service. 

2.  The weight of the competent, credible, and probative evidence is against a finding that the Veteran's current bilateral leg disability, diagnosed as bilateral leg pain, is proximately due to or the result of a service connected disability, including aggravation by a service connected disability. 
 



CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine degenerative disc have not been met.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303(2012). 

2.  The criteria for service connection for a bilateral leg condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In this case, in a November 2008 letter, the RO provided notice to the Veteran needed to substantiate a claim for service connection.  The letter advised the Veteran what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  This letter included provisions for disability ratings and for the effective date of the claim. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, Social Security records and private treatment records.  The Veteran was afforded a VA examination in January 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as the opinion was predicated on a full reading of the medical records in the Veteran's claims file.  The VA nexus opinion provided considered all of the pertinent evidence of record, to include service treatment records, private treatment records, and the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.







II.  Analysis of Claims


 Legal Criteria - Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship of nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

With respect to reserve service, military, naval or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in or aggravated by the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated by the line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012).  

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Service connection is available for injuries, but not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).  The term "injury" denotes harm from external trauma, while the term "disease" refers to some type of internal infection or degenerative process. VAOPGCPREC 04-2002.


For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, there is a current diagnosis of degenerative changes of the lumbar spine.  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  However, it was not noted in service, nor may a diagnosis be legitimately questioned thus requiring continuity of symptomatology since service.  Therefore, § 3.303(b) does not apply to the claim for service connection for a lumbar spine disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Presumptive periods do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24) , 106. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Service Connection for a Lumbar Spine Disorder

The Veteran contends that his current back disability is related to service.   He asserts that he sustained a back injury during a training exercise in service and has had back pain since service.  

The Veteran had ACDUTRA from February 1964 to August 1964.  The enlistment examination, dated in November 1963, reflects a normal clinical evaluation of the spine.  The July 1964 separation examination reflects a normal clinical evaluation of the spine.  A checklist completed in conjunction with the separation examination reflects that the Veteran denied swollen or painful joints.

These findings do not show the incurrence of a chronic disease in service.  Moreover, because no disability was reported or found on separation from service, they suggest that he did not have a chronic disability.  

A National Guard retirement credits record shows that the Veteran had periods of active duty or active duty for training in June 1965, June 1966, July 1967, June 1968 and June 1969.  

In this case, the Veteran has specifically asserted that his back disability is related to  an injury which occurred during a period of service in September 1967.  A statement of medical examination and duty status dated in September 1967 reflects that the Veteran reported a backache.  The statement of medical examination and duty status noted that the Veteran was participating in a riot control operations and dismounted from the back of a 2 and a half ton truck.  A diagnosis of involuntary muscle strain was noted.  

At the Board hearing, the Veteran testified that he has had back pain since service in 1967.  The Veteran testified that he received treatment from private treatment providers over the years after service, but those records have been destroyed.  

The post-service medical records in evidence reflect treatment for a lumbar spine condition since 1997, more than 30 years after the injury noted in service.  The Board notes, in this regard, that the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence; however, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that "evidence of a prolonged period without medical complaint" may be considered in determining whether a claimant's condition is related to service).   

In March 2012, the Veteran submitted lay statements in support of his claim.  
A statement from the Veteran's sister reflects that she remembered that the Veteran had back problems since he returned home from service.  A statement from the Veteran's brother noted that the Veteran injured his back during a training exercise and had problems with his back since service.   

Although the Veteran testified that he had back pain since service in 1967 and submitted lay evidence recording continuity of symptoms since service, his report of continuous back pain since service is inconsistent with his own self reports of history to private medical providers.  For instance, in a treatment record from St. Luke's Medical Center, dated in June 1997, the Veteran reported pain of the low back, left thigh, right thigh, left calf and right calf.  The record reflects that the Veteran reported that he first noticed pain in October 1996.  Therefore, due to the absence of treatment for a lumbar spine disability for more than 30 years after the reported injury, as well as medical records which indicate that the Veteran reported a history of pain since 1996, the Board finds that credible evidence of continuity of lumbar spine symptomatology since service has not been demonstrated.  In addition, his testimony before the undersigned was not particularly credible or convincing.  

In this case, evidence of record does not establish a medical nexus between a current disability and the injury during INACDUTRA in 1967.  The Veteran had a VA examination in January 2009.  The Veteran reported that he experienced back discomfort in 1967.  He reported that he had pain while marching in his gear and while getting in and out of trucks.  The Veteran reported that he attempted to get care through the VA but was rejected.  He reported that he sought care from personal physicians.  The Veteran reported the onset of back pain in 1967 which "went away."  He reported that it "flared up through the years."  

The VA examiner diagnosed degenerative disc and joint disease of the lumbar spine.  The VA examiner noted that the clinical course and time line with back pain in 1967, no continued discomfort to preclude completing service requirements in 1969, and the absence of any significant treatment until 1997 does not support that a significant event occurred while in service.  The VA examiner stated, therefore, in his medical opinion, that the Veteran's current complaints of low back pain, degenerative disc and joint disease of the lumbar spine along with spondylolisthesis is less likely as not caused by the Veteran's military service.     

In sum, the most probative evidence of record does not establish that the Veteran's current lumbar spine disorder developed as a result of an established event, injury, or disease during ACDUTRA service nor as a result of an injury during INACDUTRA service.  A competent medical opinion concluded that the Veteran's current lumbar spine is less likely related to military service and is more likely age-related.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Service Connection for Bilateral Leg Disability

The Veteran asserts that a current bilateral leg disability is either proximately due to or aggravated by a lumbar spine disability.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310  was amended.  See 71 Fed. Reg. 52,744  (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Because the Veteran's service connection claim was received in September 2008, the amended version of 38 C.F.R. § 3.310 is applicable to the Veteran's claim.  

Service treatment records do not reflect any complaints, treatment or diagnoses of a bilateral leg disability.  The separation examination dated in July 1964 reflects that clinical evaluation of the lower extremities was normal.   

Treatment records dated from 1997 to the present reflect complaints of pain in both legs and bilateral leg swelling.  

A treatment report dated in April 1997 shows that the Veteran reported pain going down both legs.  A physician noted that the Veteran's lower extremity symptoms could be secondary to spinal stenosis.  

A private treatment report dated in June 1997 reflects that a physician diagnosed pain bilaterally in the legs, more than likely spinal in origin.  

A private treatment record dated in August 1997 reflects that the Veteran reported that he developed bilateral calf pain starting in October 1996.  He described pain starting in his back and going down into the buttock area and into his calves bilaterally.  A physician diagnosed a prominent disc at L3-4 with a moderate amount of spinal stenosis causing a neurogenic claudication like syndrome in his back and legs.  

A private treatment record dated in February 1998 reflects that the Veteran reported difficulty with pain predominantly involving the left anterolateral thigh, then his right anterolateral thigh, and more recently his calves bilaterally.  The report indicated that the Veteran brought in a report which showed evidence of a large central and left lateral disk herniation, which appeared to cause lumbar stenosis and his complaints, namely complaints involving the L4 nerve root.  

A private treatment record dated in June 1998 reflects that the Veteran reported bilateral leg swelling, right greater than left.  On physical examination, the right leg more swollen than the left.  The record indicated that the Veteran was advised that he was not certain of the etiology of the swelling.  A diagnosis of bilateral leg swelling, right greater than left, was rendered.  

A disability report dated in January 1999 reflects that the Veteran reported that onset of left leg problems back to 1997.  Impressions included bilateral lower extremity pain, probably secondary to degenerative spine changes with spinal stenosis and a history of right lower extremity swelling of unknown 
etiology-improved but not completely resolved.  The report indicated that blood clots in the legs were ruled out, and the history most likely fit a spinal stenosis etiology.

Upon VA examination in January 2009, the Veteran reported that his leg pain had been constant since 1997.   He reported calf discomfort and radiation of back pain from his back into his legs.  The VA examiner diagnosed lower extremity symptoms related to central and foraminal spinal stenosis.  

Based upon the foregoing, the competent medical evidence of record does not establish a diagnosis of a bilateral leg disability which is related to service or to a 
service-connected disability.  The medical records show that current bilateral leg pain is most likely related to the Veteran's lumbar spine disability.  In the absence of service connection for a lumbar spine disorder, service connection for a bilateral leg disability cannot be established as secondary to a lumbar spine disorder as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).   For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a bilateral leg condition, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  
 








ORDER

Service connection for lumbar spine degenerative disc and joint disease is denied.

Service connection for a bilateral leg condition is denied.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


